REASONS FOR ALLOWANCE

Claims 12-31 are allowed.
The following is an examiner’s statement of reasons for allowance:  As per independent claims 12 and 23, the prior art fails to teach or suggest the method/air conditioner combinations as recited, and in particular comprising the recited control step directed to determining a first compressor frequency based on the indoor ambient temperature, determining a second compressor frequency based on the indoor heat exchanger temperature, determining a third compressor frequency based on the outdoor heat exchanger temperature, determining a fourth compressor frequency based on the outdoor ambient temperature, and determining a fifth compressor frequency based on the exhaust gas temperature; determining a minimum compressor frequency based on the first compressor frequency, the second compressor frequency, the third compressor frequency, the fourth compressor frequency, and the fifth compressor frequency; and controlling a compressor of the air conditioner to operate at the minimum compressor frequency.  The cited Creed et al. reference (US 2010/0205989 A1) teaches an arrangement for minimum compressor speed (para. 0083) that includes sensing ambient temperatures (para. 0017), evaporator discharge temperature (para. 0029), indoor temperature (para. 0032), and compressor discharge temperature (paras. 0063, 0069).  However, Creed et al. fails to teach the particular control algorithm as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763